PELLEGRINI, Judge,
concurring.
While I agree with the majority that a judgment non pros should not have been granted, I disagree that the Penn Piping, Inc. v. Insurance Company of North America, 529 Pa. 350, 608 A.2d 1006 (1992) analysis is applicable to appeals from decisions of zoning hearing boards. Once an appeal is taken to the trial court, no action has to be taken by anyone for it to go to hearing because there is nothing any party has to do — no other pleadings, no discovery, no praecipe for issues have to be filed.’ Plaintiff-Appellant cannot be responsible for any delay because at that point, the only thing that has to be done is for the trial court to schedule it for hearing. But see Blair v. Zoning Hearing Board of Pike Township, 676 A.2d 760 (Pa.Cmwlth.1996), appeal granted, 548 Pa. 683, 699 A.2d 736 (1997).